DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Vivek Shankam on 10/20/2021.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The claims are amended as follow:

Claim 1. (Currently Amended) A system for determining risk of pipe deformation in a well operation, the system comprising: one or more processors operatively coupled to a non-transitory computer medium comprising computer readable instructions that when executed by the one or more processors cause the one or more processors to perform the operations comprising: 
receiving a plurality of parameters pertaining to the well operation from a plurality of wells, wherein the plurality of parameters comprise borehole 
generating a relationship between the plurality of parameters and a risk of pipe deformation, wherein the plurality of parameters are weighted in an internal risk matrix; 
receiving the plurality of parameters pertaining to the well operation from a predetermined well; and 
determining the risk of pipe deformation in the predetermined well based | on the plurality of parameters of the predetermined welland 
 	taking corrective action to prevent the pipe from deformation, wherein the corrective action comprises one or more of: improving cementing conditions of a_ casing, performing cement bond evaluation, choosing safe locations for hydraulic fracturing, skipping zones of high risk, or altogether re-drill a new, replacement well.

Claim 2. (Cancelled) 
Claim 3. (Cancelled) 

Claim 8. (Currently Amended) A method for determining risk of pipe deformation in a well | operation, the system method comprising: 
receiving, by a processor, a plurality of parameters pertaining to the well operation from a plurality of wells, wherein the plurality of parameters comprise borehole condition, primarily hole size, well deviation, dogleg severity, pipe 
generating a relationship between the plurality of parameters and a risk of pipe deformation, wherein the plurality of parameters are weighted in an internal risk matrix; 
receiving the plurality of parameters pertaining to the well operation from a predetermined well; and 
determining the risk of pipe deformation in the predetermined well based | on the plurality of parameters of the predetermined welland 
 		taking corrective action to prevent the pipe from deformation, wherein the corrective action comprises one or more of: improving the-cementing conditions of the-a_ casing, performing cement bond evaluation, choosing safe locations for hydraulic fracturing, skipping zones of high risk, or altogether re-drill a new, replacement well.

 	Claim 9. (Cancelled) 
 	Claim 10. (Cancelled) 

	Claim 15. (Currently Amended) A non-transitory computer medium comprising computer readable instructions that when executed by a processor cause the processor to perform the operations comprising: 
receiving a plurality of parameters pertaining to the-a well operation from a plurality of wells, wherein the plurality of parameters comprise borehole condition, primarily hole size, well deviation, dogleg severity, pipe centralization, 
generating a relationship between the plurality of parameters and a risk of pipe | deformation, wherein the plurality of parameters are weighted in an internal risk matrix; 
receiving the plurality of parameters pertaining to the well operation from a predetermined well; and 
determining the risk of pipe deformation in the predetermined well based on the | plurality of parameters of the predetermined welland 
 	taking corrective action to prevent the pipe from deformation, wherein the corrective action comprises one or more of: improving cementing conditions of a_ casing, performing cement bond evaluation, choosing safe locations for hydraulic fracturing, skipping zones of high risk, or altogether re-drill a new, replacement well.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SILVANA C RUNYAN/            Primary Examiner, Art Unit 3674                                                                                                                                                                                            	10/20/2021